Argued November 21, 1946.
The board adopted the referee's findings of fact which established that claimant-appellant, with a service rating of thirty-four years as an employe of the Bell Telephone Company, elected to be, and was, retired on a pension of $30.00 per month, although she was only 55 years old and might have retained her position until she became 65 years old. The testimony was oral and conflicting, and the unemployment compensation authorities *Page 66 
resolved the question of credibility against claimant. The findings of fact are supported by the evidence, and they are binding upon us. Unemployment Compensation Law, § 510, 43 P. S. § 830. With the essential facts found against her, the contention that she was laid off cannot be sustained. She separated herself from her employment voluntarily. Id. § 402 (b), 43 P. S. § 802.
Decision affirmed.